Citation Nr: 0907229	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, claimed as asbestosis, emphysema, chronic 
obstructive pulmonary disease (COPD) with airway reactivity, 
and recurrent bronchitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970 
and from December 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in September 2006 and March 2007.  
The Veteran appeared for a Board video conference hearing in 
January 2009.

Concerning the characterization of the lung disorder claim, 
the Board notes that the RO denied service connection for 
asbestosis, emphysema, COPD, and bronchitis in a September 
2006 rating decision, of which the Veteran was notified on 
September 28, 2006.  An August 2007 rating decision continued 
the previous denial.  The Veteran's Notice of Disagreement 
(NOD) with this denial was received by the RO on September 
13, 2007, within the one-year period following notification 
of the initial denial in September 2006, although the Board 
notes that the NOD refers only to the notice letters issued 
in March and September 2007 and does not mention the 
September 2006 decision.  Though both the January 2008 
Statement of the Case (SOC) and the August 2008 Supplemental 
SOC characterized the claim on appeal as service connection 
only for "asbestosis," the undersigned Veterans Law Judge 
at the January 2009 hearing characterized the issue on appeal 
as whether there is new and material evidence to reopen a 
claim for service connection for asbestosis.  Given the time 
sequence described above and the original characterization of 
the disability in question, however, and to give the Veteran 
every consideration with regard to the present appeal, the 
Board will characterize the issue on appeal as de novo and to 
include the range of pulmonary disorders addressed in the 
September 2006 and August 2007 rating decisions.

The Board also notes that the Veteran confirmed at his 
January 2009 hearing that he no longer wished to be 
represented by the Disabled American Veterans and that he 
wished to represent himself at the hearing.  He received a 
form to appoint another service organization, as appeared to 
be his intention, but he has not returned that form to date.  
As the Veteran has not revoked the authority of the Disabled 
American Veterans to represent him in writing or by filing a 
designation of a new representative, the Disabled American 
Veterans organization is listed as the veteran's 
representative on the first page of this decision.  See 
38 C.F.R. § 20.607.

The claims for service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been shown to have asbestosis; rather, he 
has been diagnosed with COPD, and there is no competent 
medical evidence linking this disorder to either period of 
service.


CONCLUSION OF LAW

A chronic lung disorder, claimed as asbestosis, emphysema, 
COPD with airway reactivity, and recurrent bronchitis, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As to claims for service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  

Subsequently, the M21-1 provisions regarding asbestos 
exposure were amended. The new M21-1 guidelines were set 
forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).  

Most recently, the manual provisions concerning claims for 
service connection for disabilities resulting from exposure 
to asbestos have been found at M21-1MR IV.ii.2.C.9 (December 
13, 2005).

The Board further notes that a Veteran's disability or death 
shall not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the Veteran 
during the Veteran's service.  38 U.S.C.A. § 1103(a).  This 
prohibition applies only to claims filed after June 9, 1998, 
as here.

In the present case, the Veteran's service medical records 
are entirely negative for any chronic pulmonary disorders.  
Both separation Reports of Medical History, from December 
1969 and September 1975, indicate that he denied ever having 
asthma, shortness of breath, and a chronic cough.  The Board 
also notes that routine chest x-rays, from May 1974 (in 
between the two periods of service), were within normal 
limits.  

Subsequent to service, the earliest documentation of 
treatment for any pulmonary problems dates from December 
1989; following complaints of pneumonia five months earlier, 
the Veteran underwent chest x-rays that revealed no acute 
infiltrates.  In July 1990, he was diagnosed by a VA provider 
with chronic and acute bronchitis following a cough for three 
days.  He was subsequently treated for bronchitis on several 
occasions, and records beginning in June 1997 show treatment 
for chronic COPD.  A private hospital report from March 1998 
indicates that the Veteran smoked two packs of cigarettes per 
day, noted to be a decrease from four packs of cigarettes per 
day.  A June 1998 VA treatment record indicates that the 
Veteran reported being a smoker for 30 years.  None of his 
treatment providers have rendered a finding of asbestosis or 
otherwise linked a current and chronic pulmonary disorder to 
service, and, as noted above, service connection cannot be 
predicated on disease attributable to the use of tobacco 
products during service.  

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed disorder.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the Veteran's claimed 
disorder to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the Veteran's claim.  
Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay opinion, as indicated in his January 
2009 hearing testimony.  At his hearing, the Veteran asserted 
that "it started in the service."

To the extent that the Veteran's hearing testimony 
constitutes contentions of continuity of symptomatology since 
service, the credibility of such contentions is substantially 
undermined by the fact that he denied any pulmonary problems 
whatsoever at separation from both periods of service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a chronic lung 
disorder, claimed as asbestosis, emphysema, COPD with airway 
reactivity, and recurrent bronchitis, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his lung disorder claim in a July 2006 letter.  In that 
letter, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA, private, and Social Security 
Administration records have been obtained.  For reasons 
described above, a VA examination has been found to not be 
"necessary" under 38 U.S.C.A. § 5103A(d) in regard to the 
lung disorder claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for chronic lung disorder, claimed as 
asbestosis, emphysema, COPD with airway reactivity, and 
recurrent bronchitis is denied.


REMAND

Prior to the January 2009 video conference hearing, the 
Veteran had submitted no records of audiological treatment in 
conjunction with his claims for service connection for 
bilateral hearing loss and tinnitus.  At the hearing, 
however, he provided a December 2008 private audiological 
report that contains a graph with results of pure tone 
threshold testing and a finding of a significant 
sensorineural hearing loss bilaterally.  The examiner also 
noted the Veteran's report of constant ringing in his ears 
and his history of exposure to considerable noise as a diesel 
mechanic in service.  During the hearing, the Veteran further 
testified that such noise exposure in service caused his 
current hearing loss and ringing in the ears, and his 
occupational specialty of wheeled vehicle repairman is 
confirmed in the DD Form 214 from his earlier period of 
service.

To date, the Veteran has not been afforded a VA examination 
in conjunction with his claims for service connection for 
bilateral hearing loss and tinnitus.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the threshold for determining whether there is an 
indication that the disability in question may be associated 
with the Veteran's service or with another service-connected 
disability, and that a VA examination is "necessary" under 
38 U.S.C.A. § 5103A(d), is low.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Court has also determined that, 
for tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Consequently, the Board finds 
that an audiological examination is necessary prior to a 
final Board adjudication on these claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss and tinnitus.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

The examination must include pure tone 
threshold testing (in decibels) and 
Maryland CNC speech discrimination 
testing.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed bilateral hearing loss and 
tinnitus.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that both 
disorders are etiologically related to 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


